Exhibit 10.69

 

 

Amended and Restated Employment Agreement

 

 

This Amended and Restated Employment Agreement (the “Agreement”) is entered into
by and between Media Arts Group, Inc. (the “Company”) and Anthony D. Thomopoulos
(“Executive”), as of August 13, 2003, and amends and restates that certain
Employment Agreement, dated as of the 16 day of September 2002, between the
Company and Executive.

 

                The Company hereby employs Executive and Executive hereby
accepts such employment, upon the terms and conditions hereinafter set forth,
commencing on August 8, 2002 and continuing until either party notifies the
other in writing of its intention to terminate this Agreement.  Termination of
this Agreement by either party will be effective on the termination date set
forth in such notice.  Within ten (10) business days of Executive’s termination,
the Company shall pay to Executive, as a severance payment, a lump sum payment
equal to ½ of Executive’s annual base salary (less standard withholding and
other authorized deductions).

 

                Executive shall serve during the course of his employment as
interim Chief Executive Officer of the Company, and shall have such other duties
and responsibilities as the Board of Directors of the Company shall determine
from time to time.  For the term of this Agreement, Executive shall report to
the Board of Directors of the Company.

 

                The Company will pay to Executive a base salary at the rate of
$500,000 per year.  Such salary shall be earned semi-monthly and shall be
payable in periodic installments no less frequently than semi-monthly in
accordance with the Company’s customary practices.  Amounts payable shall be
reduced by standard withholding and other authorized deductions.  Any and all
other payments and benefits, if any (including, any incentive bonus), shall be
at the discretion of the Board of Directors.

 

                Executive shall be entitled to receive prompt reimbursement for
all reasonable employment expenses incurred by him in accordance with the
policies, practices and procedures as in effect generally with respect to other
peer executives of the Company.  Executive shall be entitled to paid vacation in
accordance with the plans, policies, programs and practices as in effect
generally with respect to other peer executives of the Company.  The Company
reserves the right to modify, suspend or discontinue any and all of the above
plans, practices, policies and programs at any time without recourse by
Executive so long as such action is taken generally with respect to other
similarly situated peer executives and does not single out Executive.

 

1

--------------------------------------------------------------------------------


 

 

                This Agreement is personal to Executive and shall not, without
the prior written consent of the Company, be assignable by Executive.  This
Agreement may not be amended or modified other than by a written agreement
executed by Executive and the Company.  This Agreement shall be deemed to have
been executed and delivered within the State of California, and the rights and
obligations of the parties hereunder shall be construed and enforced in
accordance with, and governed by, by the laws of the State of California without
regard to principles of conflict of laws.  This Agreement is being executed in
one or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.  Photographic
copies of such signed counterparts may be used in lieu of the originals for any
purpose.

 

In witness whereof, the parties hereto have executed this Agreement as of the
date first above written.

 

MEDIA ARTS GROUP, INC.

 

/s/ A D Thomopoulos

 

 

Anthony D. Thomopoulos

 

 

 

 

By

/s/ Robert Murray

 

 

Its

VP, General Counsel and Secretary

 

 

 

 

--------------------------------------------------------------------------------